Title: To George Washington from John St. Clair, 13 June 1758
From: St. Clair, John
To: Washington, George



[Conococheague, Md., 13 June 1758]

Orders, for Colonel Washington commanding the Troops of the Colony of Virginia.
As you will receive near 700 arms for the 2d Virginia Regiment from Williamsburg, you are to take into your Store at Winchester the Maryland Arms which were deliverd to the 2d Regiment, these Arms are to be deliverd to Govr Sharpe on his Order.
The same proportion of Tools that the 1st Company of Artificers had, to be deliverd to the 2d Company, with an addition of 12 Pick Axe’s and 12 Spades or Shovels. The half of the Sand Bags at Winchester to be sent to Connogochieg, and the other

half will serve to carry up to Fort Cumberland the Corn that may be got about Winchester and the South Branch.
Five Companies of the first Virginia Regiment to begin their March for Fort Cumberland the 24th of June, with the 2d Company of Artificers of the 2d Regiment. Colo. Byrd with as many Companies as are ready of his Regiment to March the 26th and the rest of that Regiment to follow with Lieutt Colo. Mercer so soon as they can be got ready.
One Company of the 2d Regiment to be station’d at Job Pearsalls on the South Branch & Edwards’s till all the Convoys of Provision’s have passd and then to Join[.] Whatever Escorts are requird by Mr Commissary Walker are to be furnishd to him; he is to lay in Provisions for 1800 Men for Six Weeks at Fort Cumberland from the day of their arrival, and victual them on their March. The officers are only to draw single Ration’s of Provisions for themselves as the Genl has no more.
Captn Stewarts Troop of Light Horse are to March up to Fort Cumberland. 30 Barrels of Powder and 100 Boxes of Shott to be carried from Fort Loudoun with 8 Whip Saws to Fort Cumberland. Given under my Hand at Conegocheague this 13th day of June 1758.

John St clair.

